Case:19-03329-jwo Doc #:1-1 Filed: 08/02/19 Page 1 of 28

Fill in this information to identify your case and this filing:

Debtor 1 JEFFERY LEE CADARETTE

First Name Mieke Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Lust Name

 

United States Bankruptcy Court forthe: Wastern _ District of MICHTGAN

Case number

 

 

 

Official Form 106A/B
Schedule A/B: Property

 

FILED

2019 AUG “2 PM 12: 37

MICHELLE a WLScR cuEe
U.S. BANKRUPTCY borin
WESTERN DIST. OF hicwiany

Q) Check if this is an
amended filing

12/15

 

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known). Answer every question.

Ea Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

As pape own or have any legal or equitable interest in any residence, building, land, or similar property?

No. Go to Part 2.
C) Yes. Where is the property?

What is the property? Check ail that apply.

CI] Single-family home

1.4, CY Duplex or multi-unit buildin
Street address, if available, or other description P - na
() Condominium or cooperative

 

 

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the

 

() Manufactured or mobile home entire property? portion you own?
Cl Land $ 5
L) investment property
a 3 () Timeshare Describe the nature of your ownership
Y tate ZIP Code C) oner interest (such as fee simple, tenancy by

 

the entireties, or a life estate), if known.

Who has an interest in the property? Check one.

CL) Debtor 4 only
County C) Debtor 2 only
C) Debtor 1 and Debtor 2 only
CJ Atleast one of the debtors and another

 

 

Ql Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

If you own or have more than one, list here:
What Is the property? Check all that apply.
C1 Single-family home

1 CO) bupiex or multi-unit buildin
Street address, if available, or other description P 9
C1 Condominium or cooperative

 

 

 

Do not deduct secured claims or exemptions, Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the

 

C) Manufactured or mobile home entire property? portion you own?
C) Lang 5 5
CJ Investment property
O Timeshare Describe the nature of your ownership
City State ZIP Cade g interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.

 

Who has an interest in the property? Check one

C) Debtor 1 only
County C) Debtor 2 only
C1) Debtor 1 and Debtor 2 only
C) At least one of the debtors and another

 

 

C) check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Official Form 106A/B Schedule A/B: Property

page 1
Case:19-03329-jwo Doc #:1-1 Filed: 08/02/19 Page 2 of 28

Debtor 1

JEFFERY LEE CADARETTE

 

First Name Middie Name

1.3.

 

Street address, if available, or other description

Last Name

 

 

City State ZIP Code

 

County

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that mumber here, ,............c..cccccccnceeceecesceeeeseeauensuetntveeeueeeeueuseuseeeueueneuenernens

a Describe Your Vehicles

What is the property? Check all that apply.
C) Single-family home

C) Duplex or multi-unit building

C) Condominium or cooperative

() Manufactured or mobile home

C] Land

C1 Investment property

Q) Timeshare

QO) other

 

Who has an interest in the property? Check one.
C) Debtor 1 only

QC) Debtor 2 only

C) Debtor 1 and Debtor 2 only

(C) At least one of the debtors and another

Case number (it xown)

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ 3.
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

C) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

 

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles

you own t!

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

No
C) Yes

3.1. Make:
Model:
Year:
Approximate mileage:

Other information:

If you own or have more than one, describe here:

3.2. Make:
Model:
Year:
Approximate mileage:

Other information:

Official Form 1064/B

Who has an interest in the property? Check one.
L) Debtor 4 only

CQ) Debtor 2 only

C) Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C) Debtor 1 only

C) Debtor 2 only

C) Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

C) Check if this is community property (see
instructions)

Schedule A/B: Property

t someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property,

Current value of the
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

page 2
Case:19-03329-jwo Doc #:1-1 Filed: 08/02/19 Page 3 of 28

 

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Debtor 1 JEFFERY LEE CADARETTE Case number jit known)
First Name Midcte Name Last Name
3.3. Make: Who has an interest in the property? Check one.
Mader: CJ Debtor 1 only
C) Debtor 2 only
Year:

Approximate mileage:

Other information:

3.4. Make:
Model:
Year:
Approximate mileage:

Other information:

C) Debtor 1 and Debtor 2 only
() At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one,

C) Debtor 1 only

C) Debtor 2 only

C) Debtor 1 and Debtor 2 only

() At least one of the debtors and another

C) Check if this is community property (see
instructions)

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

f *
4. Watefcraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

No
C) Yes

4.1, Make:
Model:
Year:

Other information:

If you own or have more than one, list here:

Who has an interest in the property? Check one.

C) Debtor 1 only

C) Debtor 2 only

C) Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

C) Check if this is community property (see
instructions)

Do net deduct secured claims or exemptions, Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

 

42. Make: Who has an interest in the property? Check one. 9 not deduct secured claims or exemptions. Put
Q Debtor 1 ont the amount of any secured claims on Schedule D:
Model: elNG y Creditors Who Have Claims Secured by Property.
Ye C) Debtor 2 only e ie rth
ar: urrent value of the urrent value of the
CJ Debtor 1 and Debtor 2 only
j i entire pro 7 ortion you own?
Other information: C1 At least one of the debtors and another PFORETY B =
L) Check if this is community property (see s s.
instructions)
5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages 0
you have attached for Part 2. Write that mumber Mere oo... cccsisccseceesesesesescevsnsensssseessnsseepsessueeesessssesvsnensaseneseseesatsersreieesereuseeey >

Official Form 106A/B

Schedule A/B: Property

 

page 3
Case:19-03329-jwo Doc#:1-1 Filed: 08/02/19 Page 4 of 28

Debtor 1 JEFFERY LEE CADARETTE Case number (it known),

First Name Midgle Name Last Nan

Bs Describe Your Personal and Household Items

 

 

Do you own or have any legal or equitable interest in any of the following items?

/
/

6. Hgusehold goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

No
C) Yes. Describe.........

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
No
Cl Yes. Describe..........
/
8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

No
C) Yes. Describe..........

3. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

No
Q) Yes. Describe..........

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
No
OQ) Yes. Describe..........

11.Clothes
Ex&mples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
No
C) Yes. Describe..........

12, Jewe
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
i. gold, silver
No

CD Yes. Deseribe...........

13, Non-farm animals
Examples: Dogs, cats, birds, horses

No
Q) Yes. Describe...........

4 Any other personal and household items you did not already list, including any health aids you did not list

No
C) Yes. Give specific
information. ..............

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here: wic::00:..cscssccnncaan actors cians coe aaa

Official Form 106A/B Schedule A/B: Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

 

 

 

page 4

 
Case:19-03329-jwo Doc #:1-1 Filed: 08/02/19 Page 5 of 28

 

 

 

Debtor 1 JEFFERY LEE CADARETTE Case number (it inown)
First Name Middie Name Lost Name
Ea Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims

or exemptions.

/

16.Cas 1
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

No
CS GS ese eo resrsccunecenr ase nsccmnn yen cc moa ae aa RSTO CASM: cece §

17, Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.

No
CY VO eoceccescecsseces Institution name:

 

 

 

 

 

 

 

 

17.1. Checking account: $
17.2, Checking account: $
17.3. Savings account: $
17.4. Savings account: $
17.5. Certificates of deposit: S
17.6, Other financial account: $
17.7, Other financial account: $
17.8, Other financial account: $
17.9. Other financial account: $

 

18.Bo ds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

 

 

 

 

 

No
2 ( Institution or issuer name:
$
§
$
/
19. Nonpublicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an/LLC, partnership, and joint venture
No Name of entity: % of ownership:
C) Yes. Give specific 0% % 5
information about oY
THEM. = {a $
0% La 5

 

Official Form 106A/B Schedule A/B: Property page 5
Case:19-03329-jwo Doc #:1-1 Filed: 08/02/19 Page 6 of 28

Debtor 4 JEFFERY LEE CADARETTE

First Name MickSe Name Last Name

 

Case number (# known)

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Ngn-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

No

C) Yes. Give specific Issuer name:
information about

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TheM........ cece 5
$.
5.
21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
No
QC) Yes. List each
account separately. Type of account: Institution name:
401(k) or similar plan: $
Pension plan: $.
IRA: 5
Retirement account: $
Keogh: $
Additional account: $
Additional account: Ss
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Exainples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
i or others
No
CDV OS vooccccccceerenrnn Institution name or individual:
Electric: 5
Gas: 5
Heating oil: §
Security deposit on rental unit: §
Prepaid rent: $
Telephone: 5
Water: $
Rented fumiture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
No
CD YeS oes — ISsuer name and description:
$
$
Official Form 106A/B Schedule A/B: Property page 6
Case:19-03329-jwo Doc #:1-1 Filed: 08/02/19 Page 7 of 28

Debtor 1 JEFFERY LEE CADARETTE Case number {i sown),

First Name Maoe Name Last Name

 

/

24. Inte sts in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26/U.8.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

 

 

 

No
CVV OS ooesneenenemnnnennnn Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):
$
$
$
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exércisable for your benefit
No
Q) Yes. Give specific
information about them.... $
26. wurde copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
No
QC) Yes. Give specific
information about them.... $
27. Licepses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
No
L) Yes. Give specific
information about them.... $
Money or property owed to you? Current value of the
portion you own?
Do not deduct secured

claims or exemptions.

28, Tay’ refunds owed to you

No

C) Yes. Give specific information
about them, including whether
you already filed the returns State:
and the tax Years. occ

Federal:
Local:

29, Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

No
LI) Yes. Give specific information..............

 
 
 

Alimony: $
Maintenance: $
Support: $
Divorce settlement: $
Property settlement: $
30. Other Amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
No
C) Yes. Give specific information............,., ;

Official Form 106A/B Schedule A/B: Property page 7
Case:19-03329-jwo Doc#:1-1 Filed: 08/02/19 Page 8 of 28

Debtor 1 JEFFERY LEE CADARETTE Case number (if known)

Firat Name Mogciie heart Last Name

 

31. Inteyests In insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
No

Q) Yes. Name the insurance company = Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ..

 

 

 

32, Any ohsvear in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

No
C) Yes. Give specific information. .............

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue
No

C) Yes, Describe each claim. .........00...

34. Othgr contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to Set off claims

No
CL) Yes. Describe each claim. oo...

35. Any financial assets you did not already list

No
QC) Yes. Give specific information...........

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4, Write that mumber Mere ...........cccccccccssessssssssssesssssecssssesssssensveeesrssernissecetsssasesssseparevessaessaseuessauetssessiessesseeeetseineseesneesteresee $ 0

 

 

 

‘Describe Any Business-Related Property You Own or Have an Interest In, List any real estate in Part 1.

 

37. Dofyou own or have any legal or equitable interest in any business-related property?
No. Go to Part 6.
OC) Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

38.Accounts receivable or commissions you already earned

CQ) No
C) Yes. Describe.......

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

CQ) No
C) Yes. Describe....... 5

Official Form 106A/B Schedule A/B: Property page 8
Case:19-03329-jwo Doc #:1-1 Filed: 08/02/19 Page 9 of 28

Debtor 1 JEFFERY LEE CADARETTE Case number (it mown)

First Name Middie Name Last Name

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

C1 No
C) Yes. Describe....... S

41. Inventory
C) No
C) Yes. Describe... $

42. Interests in partnerships or joint ventures

C) No
C) Yes. Describe.......

 

Name of entity: % of ownership:
% $
% $

 

a

 

43. Customer lists, mailing lists, or other compilations
OQ) No
Q) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
L) No
Q) Yes. Describe........

44. Any business-related property you did not already list
OC) No

C) Yes. Give specific

 

information .........

 

 

 

vn nf wf wf w»

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached s 0
for Part 5. Write that mumber Were oo...........ccccccccccccccccsssssssestessssssssesmsssnssvsstieveessssitemonsannssiinsaniuniussavsaniweaieeaseeseee SD

 

 

 

 

_®escribe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.
46. Dg’ you own or have any legal or equitable interest In any farm- or commercial fishing-related property?

No. Go to Part 7.
QC) Yes. Go to line 47.

Current value of the
portion you own?
Do not deduct secured claims

4 or exemptions.
47. Farm animals
Examples: Livestock, poultry, farm-raised fish
No
CD Vesicsncovsnvccd
$.

Official Form 106A/B Schedule A/B: Property page 9
Case:19-03329-jwob Doc#:1-1 Filed: 08/02/19 Page 10 of 28

Debtor 1 JEFFERY LEE CADARETTE

First Name Middle Name Last Name

 

48.Crdéps—either growing or harvested

Case number (7 known

 

 

 

 

 

 

 

 

 

 

 

 

No
C) Yes. Give specific
nformation. ............ $
49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
No
Ves cures pecs
/ $
50. Zn and fishing supplies, chemicals, and feed
No
bd Messsecsniasen:
$
51. Any farm- and commercial fishing-related property you did not already list
No
Q) Yes. Give specific
information. ........... $
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached S 0
FOR: Pairk G,. Werkten: thaest) epumrna boar Fiera s5550isics cscs nnnenysttvued eon sbhaabvovaa gobdaliGUSeA SUL Sad st ecyencveraenconanerennnsesnceenoseceneesenennananeanearseda
escribe All Property You Own or Have an Interest in That You Did Not List Above
53. Do You have other property of any kind you did not already list?
Exgmples: Season tickets, country club membership
No
C) Yes. Give specific
information. .......0....
54. Add the dollar value of all of your entries from Part 7. Write that number here oo... ccc cecsccccsaeseesssenesceeeeeees 3 n
List the Totals of Each Part of this Form
55. Part 1: Total real estate, line 2 ..... a> S 0
56. Part 2: Total vehicles, line 5 $ 0
57. Part 3: Total personal and household items, line 15 $ 0
58. Part 4: Total financial assets, line 36 $ 0
59. Part 5: Total business-related property, line 45 $ 0
60. Part 6: Total farm- and fishing-related property, line 52 $ 0
61, Part 7: Total other property not listed, line 54 +5 0
62. Total personal property. Add lines 56 through 61. ..........0...0.. $ 0 Copy personal property total > +5 o
63, Total of all property on Schedule AIB. Add line 55 + lin@ 62s...c..esc.sseseeessesee $ 0
Official Form 106A/B Schedule A/B: Property page 10

 

 

 

 
Case:19-03329-jwo Doc #:1-1 Filed: 08/02/19 Page 11 of 28

Fillin this information to identify your case: iL E D

 

Debtor 1 JEFFERY LEE CADARETTE

 

SEE ee —— {0I9AUG ~2 Pigs 3

 

 

ioese filing) First Name Middle Name Last Name MICHEL LE

United States Bankruptcy Court for the:_ Western District oMICHIGAN U. 8, BANKRUe aa 1 ER

Case number WESTERW DIST OF MICHI y heck if this is an
{it known) mended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

Identify the Property You Claim as Exempt

 

1. Which set of exemptions are you claiming? Check one only, even if your spouse /s filing with you.

QC) You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
OC) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Currentvalueofthe | Amount ofthe exemption you claim Specific laws that allow exemption

 

 

 

 

 
 
 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
Brief
description: $ Os
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from OQ) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Qs
Line fro C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $160,375?
(Sybject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

No
C) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

QC) No
CO) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of |
Case:19-03329-jwob Doc #:1-1 Filed: 08/02/19 Page 12 of 28

PALTV SMC pC (elu p Uae] Tm er bibs

 

Debtor 1 JEFFERY LEE CADARETTE

First Name Middle Name Las! Name

Debtor 2

 

(Spouse, if filing) First Name Middle Name Last Name

Case number

 

(lf known)

 

Official Form 106D

FILED

IC MICHELE ig

SON, CLERK
i
WESTERN i

CY COURToheck i this is an

HICHIGANamended filing

Schedule D: Creditors Who Have Claims Secured by Property

12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

4: any creditors have claims secured by your property?
No. Check this box and submit this form to the court with your other schedules, You have nothing else to report on this form.

C) Yes. Fill in all of the information below.

a List All Secured Claims

 

Creditors Name

 

Number Street

 

 

City State ZIP Code

Who owes the debt? Check one.

OC) Debtor 4 only

C) pebtor 2 only

Q) Debtor 1 and Debtor 2 only

C) Atleast one of the debtors and another

C] Check if this claim relates to a
community debt

Date debt was incurred
| 2.2|

 

Creditors Name

 

Number Street

 

 

City State ZIP Code

Who owes the debt? Check one.

Q) Debtor 1 only

Q) Debtor 2 only

CY Debtor 1 and Debtor 2 only

CI At least one of the debtors and another

() Check if this claim relates to a
community debt

Date debt was incurred

Add the dollar value of your entries in Column A on this page. Write that number here:

Official Form 106D

Column A
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately mount of claim

for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.
As much as possible, list the claims in alphabetical order according to the creditor's name.

Describe the property that secures the claim: $

As of the date you file, the claim is: Check all that apply.

O Contingent

O) unliquidated

QO Disputed

Nature of lien. Check all that apply.

CJ An agreement you made (such as mortgage or secured
car loan)

QO Statutory lien (such as tax lien, mechanic's lien)

(J) Judgment lien from a lawsuit

C) Other (including a right to offset)

Last 4 digits of account number ___

Describe the property that secures the claim: $

As of the date you file, the claim is: Check all that apply
C) Contingent

Q) unliquidated

QO Disputed

Nature of lien. Check all that apply.

() An agreement you made (such as mortgage or secured
car loan)

Statutory lien (such as tax lien, mechanic's lien)
Judgment lien from a lawsuit

Other (including a right to offset)

OOO

Last 4 digits of account number __

Do not deduct the
value of collateral.

———

Schedule D: Creditors Who Have Claims Secured by Property

Column B

Value of collateral
that supports this
claim

$

Column C

Unsecured
portion
If any

page 1 of tL
Case:19-03329-jwb

Fillin this information to identify your case:

 

JEFFERY LEE CADARETTE

Middle Name

Debtor 1

First Nome

Debtor 2

Doc #:1-1 Filed: 08/02/19 Page 13 of 28

Last Name

 

(Spouse, if filing) First Name Middle Name

United States Bankruptcy Court forthe: Western _ District oo MICHTGAN

Case number

Last Name

 

(if known)

 

 

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G; Executory Contracts and Unexpired Leases (Official Form 106G), Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of

  

any additional pages, write your name and case number (if known).

List All of Your PRIORITY Unsecured Claims

 

 

1. Do/any creditors have priority unsecured claims against you?

No. Go to Part 2.
Q Yes.

 

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

ES

Priority Creditors Name

 

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

Cl Debtor 4 only

Q) Debtor 2 only

C) Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

C) Check if this claim is fora community debt

Is the claim subject to offset?

C1 No
C) Yes

 

Priority Creditors Name

 

Number Street

 

 

City State ZIP Code
Who incurred the debt? Check one.

QO] Debtor 1 only

QO) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

O At least one of the debtors and another
Q) Check if this claim is fora community debt

Is the claim subject to offset?
Ono
CD Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim Priority

amount

Nonpriority
amount

Last 4 digits of account number __ $ $ 3

When was the debt incurred?

As of the date you file, the claim is: Check all that apply
O Contingent

O) unliquidated

C) disputed

Type of PRIORITY unsecured claim:
QO

Domestic support obligations
Taxes and certain other debts you owe the government

intoxicated

Q
C) Claims for death or personal injury while you were
CD other. Specity

Last 4 digits of account number __ we $ $

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.
QO Contingent

O) unliquidated

CJ Disputed

Type of PRIORITY unsecured claim:
C) Domestic support obligations
C) Taxes and certain other debts you owe the government

(1 Claims for death or personal injury while you were
intoxicated

O) other. Specity

page 1 of E
Case:19-03329-jwob Doc #:1-1 Filed: 08/02/19 Page 14 of 28

SS PT perenne

 

or ms
fe yeee
il “yt
re ~ . + L
i - :
- ‘ 1
1 ‘ Woy oe v4 toe . : '
a ‘ ra '
} _ vdeo
. a) fay
‘ fo
‘ we ty :
‘
ue My
: (
' We \
«
nts
a z
~ t aa
> 4
1 1 vpn
“n " ae ~
q =
te Le
: i
* da
: - -
t thi
ot
~ “ot
he
+
1 re
Case:19-03329-jwob Doc #:1-1 Filed: 08/02/19 Page 15 of 28

JEFFERY LEE CADARETTE

Debtor 1

 

First Name Migdie Name Last Name

List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

Case number (i known),

No, You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4, List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.1f you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

FE: | MICHIGAN DEPARTMENT OF CORRECTIONS

 

Nonprionty Creditor's Name

P.O. BOX #30003

 

 

Number Street
Lansing, Michigan 48909
City State ZIP Code

Who incurred the debt? Check one.
Debtor 1 only

C) Debtor 2 only

C) Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

C) Check if this claim is fora community debt

Is the claim subject to offset?
O) No
QO Yes

fk ] mtcHTGAN DEPARTMENT OF CORRECTIONS

 

Nonpnority Creditors Name

P.O. BOX #30003

 

 

 

 

 

Number Street
Lansing, Michioan &AGN9
City State ZIP Code
i incurred the debt? Check one
Debtor 1 only
C) Debtor 2 only
() pebtor 1 and Debtor 2 only
C) At least one of the debtors and another
CJ Check if this claim is for a community debt
Is the claim subject to offset?
O) No
OC) Yes
Nonpriority Creditor's Name
Number Street
City State ZIP Code

Who incurred the debt? Check one,

C Debter 1 only

CL) Debtor 2 only

C) Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

O) Check if this claim is for a community debt

Is the claim subject to offset?
OQ) No
O Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

Total claim

Last 4 digits ofaccountnumber = $ 6,588 .24
When was the debt incurred? 2015-2016
As of the date you file, the claim is: Check all that apply.

Contingent

Unliquidated

Disputed
Type of NONPRIORITY unsecured claim:
Q) Student loans
C) Obligations arising out of a separation agreement or divorce

that you did not report as priority claims
ao to pension or profit-sharing plans. We other similar debts

Other. Specity Medical 1/costs
Last 4 digits of account number ___ s_50,717.19

When was the debt incurred? February 2018

As of the date you file, the claim is: Check all that apply.

Contingent
Unliquidated
Disputed

Type of NONPRIORITY unsecured claim:

C1 Student loans
Q) obligations arising out of a separation agreement or divorce
that you did not report as priority claims

C1 Pebts to pension or profit-sharing plans, and other similar debts
Other. Specify Medical bill/costs

 

Last 4 digits of account number ___

Se Pa revinmire $

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

C) Contingent
C) unliquidated
C) disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts
Other. Specify

OO OO

 

saa a x
Case:19-03329-jwob Doc #:1-1 Filed: 08/02/19 Page 16 of 28
Debtor 1 JEFFERY LEE CADARETTE Case number ¢renown)

First Name Miidio Name Lett Nema

Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This Information is for statistical reporting purposes only. 28 U.S.C. § 189.
Add the amounts for each type of unsecured claim.

 

 

 

 

 

Total claim
Total ctalms 6a. Domestic support obligations 6a. s
from Part 4 6b. Taxes and certain other debts you owe the
government 6b. $
6c. Claims for death or persona! injury while you were
Intoxicated 6c. $
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. 4 $
6e. Total. Add lines 6a through 6d. 6e. NONE
$
Total claim
Total claims 6f. Student loans 6F. $
from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims 6g. $
6h. Debts to pension or profit-sharing plans, and other
simitar debts 6h. $
Gi. Other. Add all other nonpriority unsecured claims.
Write that amount here. 6i. +s
6j. Total. Add lines 6f through 6i. gj. NONE
$s

 

 

 
Case:19-03329-jwb Doc #:1-1 Filed: 08/02/19 Page 17 of 28

Fill in this information to identify your case:

Debtor JEFFERY LEE CADARETTE FIL ED

First Nama ‘Middie Name Last Name

Debtor 2

 

(Spouse If filing) FirstName Micdie Name caren 2019 Aug “2 PH 2: 37

United States Bankruptcy Court forthe: Western District ofMICHIGAN
MICHELLE 4

eee US : 5. BANK KRUPTC mie CLERK C) Check if this is an
! COU amended filin
STERN Dis DS oF uy ded filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional/pages, write your name and case number (if known).

1. Dg you have any executory contracts or unexpired leases?
No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
Q) Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases,

Person or company with whom you have the contract or lease State what the contract or lease is for

2.1

 

Name

 

Number Street

 

City State ZIP Code

2.2

 

Name

 

Number Street

 

City State ZIP Code
2.3

 

Name

 

Number Street

 

City State ZIP Code
24

Name

 

 

Number Street

 

City State ZIP Code
2.5

Name

 

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 web.
Case:19-03329-jwob Doc #:1-1 Filed: 08/02/19 Page 18 of 28

¢

ac : oo. mo, ; .
i TUT Apo Ty wee

Se aie
+ SH $7: agit

ves ea 8

oe

: ees i fais MS cit ey . Lee
Come THUG sir che soe

_ Tas: Sy Aa MST om -

net

mae Bap taba rs ate wot . St tag tee
Case:19-03329-jwob Doc#:1-1 Filed: 08/02/19 Page 19 of 28

Fillin this information to identify your case:

Debtor1 JEFFERY LEE CADARETTE F l L E D

Firat Name Middle Narre Last Name

Debtor 2

(Spouse, if filing) First Name Middle Nome Lost Name 2019 Aug =2 PM [2: 3 6
MiGHE E ii Witon: A
Case number UL $. Mie FILSON, CLERK

(IF knewn) RUPTCY ¢ eck if this is an
WESTERN DIST. OF uichiaty  Stesoes wn

 

United States Bankruptcy Court forthe: Western District of MICHTGAN

 

 

Official Form 106H
Schedule H: Your Codebtors 12/45

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
ether, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,

r the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and

case number (if Known). Answer every question.

  
 
  

you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
No

OC) Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Anzona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

No. Go to line 3.
Q) Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

O No

O) Yes. In which community state or territory did you live? Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

 

 

 

 

 

 

 

 

 

() Schedule D, line
Name
C] Schedule E/F, line
Number Street O) Schedule G, line
City State ZIP Code
rs Q) Schedule D, line
ame
C) Schedule E/F, line
Number Street OC) Schedule G, line
City State ZIP Code
= O) Schedule D, line
ame
QO) Schedule E/F, line
Number Street OQ) Schedule G, line
City State ZIP Code

Official Form 106H Schedule H: Your Codebtors page 1 of |
Case:19-03329-jwbo Doc #:1-1

a : , 7
etal
. ey ek
epagey
ae
Aline &
HOA }

 

Filed: 08/02/19 Page 20 of 28

TTT Aram my yaa

pose weg
Fill in this information to identify your case:

Case:19-03329-jwob Doc#:1-1 Filed: 08/02/19 Page 21 of 28
Debtor 1 JEFFERY LEE CADARETTE

First Name Middle Name Last Name

Re filing) First Name Middie Name Last Name 2019 AUG =? PM 12: 36

nited States Ban Court forthe: Western District of MTCHTGAN Mee BAR

United States Bankruptcy rt for the Strict o MICHELLE id iL SOR, CLERK
eon Ove eueeY COURT

QA supplement TOF MICHIGAN chapter 13
income as of the following date:

Official Form 1061 M7 DDI YYYY
Schedule I: Your Income 42/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

| Part 1: | Describe Employment

1. Fill in your employment
information.

 

 

 

 

 

 

4 Debtor 2 or non-filing spouse

If you have more than one job,
attach a separate page with g
information about additional Employment status mployed Employed

employers. Not employed L) Not employed

  

Include part-time, seasonal, or
self-employed work.

 

Occupation may include student Decupstion

or homemaker, if it applies.

Employer's name

 

Employer's address

 

Number Street Number Street

 

 

 

City State ZIP Code City State ZIP Code

How long employed there?

aa Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write SO in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.
For Debtor 1 For Debtor 2 or
non-filing spouse
2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ ¢0 $
3. Estimate and list monthly overtime pay. 3. +5 ¢0 +5
4. Calculate gross income. Add line 2 + line 3. 4. $ $0 $

 

 

 

 

 

Official Form 1061 Schedule |: Your Income page 1
Case:19-03329-jwob Doc#:1-1 Filed: 08/02/19 Page 22 of 28

JEFFERY LEE CADARETTE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Case number ( known),
First Nerme Madde Name Last Name
For Debtor 1 For Debtor 2 or
i cs hon-filina spouse _
Copy line 4 here... coueuetveueveees cusses enesvuseungesnsatneesesesgesseeevenenees > 4. $ $0 $
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions Sa. § 0 $
5b. Mandatory contributions for retirement plans 5b. = $ 0 $
5c. Voluntary contributions for retirement plans Sc. § 0 53.
5d. Required repayments of retirement fund loans 5d. $ 0 $
Se. Insurance 5e $ n $
5f. Domestic support obligations 5f. $ 0 $
5g. Union dues 5g. § n $.
Sh. Other deductions. Specify: 5h. +5 0 +5
6. Add the payroll deductions, Add lines 5a + 5b+ 5c+5d+5e+5f+5g+5h. 6. n 5
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. a) 0 3.
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ n 5
monthly net income. 8a. n
8b. Interest and dividends 8b. § $5
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce s n $
settlement, and property settlement. 8c. 0
8d. Unemployment compensation 8d 3 5.
Se. Social Security Be § 0 5
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: Bf, = S, Qo 3.
8g. Pension or retirement income 89. $§ n $
8h. Other monthly income. Specify: 8h. +5 0 +5
9. Add all other income. Add lines 8a + 8b + 8c + 8d + Be + Bf +8g + Bh. 9. s ia $
10. Calculate monthly income. Add line 7 + line 9. n 5 n
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10, $ S.
11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J. ~
Specify: 11+ §
12, Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. n
Write thatmount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. S.
Combined

  

monthly income

 

Yes. Explain:

 

T should be civen ea orison job at some point...

 

 

 

 
Case:19-03329-jwb Doc #:1-1 Filed: 08/02/19 Page 23 of 28

Fill in this information to identify your case:

 

 

Der!  JEFFERV LEE CADARETTE Sem Check if this is:
Debtor 2 ‘
(arouse if filing) First Name Middle Name Last Name Q An amended filing

(J A supplement showing postpetition chapter 13

expenses as of the following date:

ie MM / DD/ YYYY

 

 

Official Form 106J
Schedule J: Your Expenses

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number

12/15

(if known). Answer every question.

 

   

 

 

 

 

 

Describe Your Household
rv =— —
is ajoint case? 25? <2 a)
roar: =
No. Goto line 2, = = Ss tT}
Q) Yes. Does Debtor 2 live in a separate household? =a a —~
22 rT
C) Yes. Debtor 2 must file Offigfal Form 106J-2, Expenses for Separate Household of Debtor 2. “Va3se =p j T i
ss:
2. Do you have dependents? S752 oy a
y P No Dependent's relationship to Dependant £2 F—poed fypenden
Do not list Debtor 1 and C) Yes. Fill out this information for Debtor 1 or Debtor 2 age Be 2 5S ewith you?
Debtor 2. each dependent......-...ccccn ces —— on
Do not state the dependents’ Q ale
names. Yes
C) No
QC) Yes
C) No
LO) Yes
C) No
OC) ves
C) No
O) Yes
3. Do your expenses include No

expenses of people other than QO
yourself and your dependents? Yes

part 2: | Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the

applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule |: Your Income (Official Form 1061.) Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage payments and $ oO
any rent for the ground or lot. 4
If not included in line 4:
4a, Real estate taxes 4a. $ 0
4b. Property, homeowner's, or renter's insurance 4b, s 0
4c. Home maintenance, repair, and upkeep expenses 4c. 5%. a
a § 0

4d, Homeowners association or condominium dues

Official Form 106J Schedule J: Your Expenses page 1
Case:19-03329-jwb Doc #:1-1 Filed: 08/02/19 Page 24 of 28

Debtor t JEFFERY LEE CADARETTE

12.

13.
14,

15.

17.

18.

18.

20.

 

Fst Namo Migce Kama LastName

. Additional mortgage payments for your residence, such as home equity loans

. Utilities:

6a. Electricity, heat, natural gas

6b. Water, sewer, garbage collection

6c. Telephone, call phone, Intemet, satellite, and cable services
6d. Other. Specify:

 

. Food and housekeeping suppites

. Childcare and children's education costs
. Clothing, laundry, and dry cleaning

. Personal care products and services

. Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and retigious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

1a. Life insurance

15b. Health insurance

15¢, Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

installment or lease payments:
17a, Car payments for Vehicle 1
17b. Car payments for Vehicle 2
17¢, Other. Specify:
17a, Other. Specify:

 

 

Case number (#imown),

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule |, Your Income (Official Form 106)).

Other payments you make to support others who do not live with you.
Specify:

Other real property expenses not included in lines 4 or § of this form or on Schedule I: Your income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter's insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Official Form 106J Schedute J: Your Expenses

10.
it.

42.
13.
14.

18a.
15b.

15d.

17a.

17.

17d.

18.

19.

20b.
20c.

20d.

Your expenses

s 0

Ho FF Hw Hw
oya ;oyjo;yo;o;|oa

sf
3 O
s O
3 0
s_ 0
s_0
0
0
QO
3 O
5 0
3 0
s 0
¢ 0
s_f
3s 0

“oan A w
gjo a |jo |oa

page 2
Case:19-03329-jwob Doc #:1-1 Filed: 08/02/19 Page 25 of 28

Debtor 1 JEFFERY LEE CADARETTE

First Name Whickie Narre Last Name

Case number (it known),

 

21. Other. Specify: a. +5 O

22. Calculate your monthly expenses.

22a. Add lines 4 through 21. 22a. §
22b, Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b, $ n
22c. Add line 22a and 22b. The result is your monthly expenses. 22c. S o

23, Calculate your monthly net income.

 

0

23a. Copy line 12 (your combined monthly income) from Schedule |. 23a, $
23b. Copy your monthly expenses from line 22c above. 23b, —§ 0
23c. Subtract your monthly expenses from your monthly income, n
The result is your monthly net income. 23c. __

 

 

 

 
 

24. Do ygu expect an increase or decrease in your expenses within the year after you file this form?

For/example, do you expect to finish paying for your car loan within the year or do you expect your
rigage payment to increase or decrease because of a modification to the terms of your mortgage?

No.
C) Yes. — Explain here:

Official Form 106J Schedule J: Your Expenses page 3
Case:19-03329-jwo Doc#:1-1 Filed

Fill in this information to identify your case:

 

Debtor 1 JEFFERY LEE CADARETTE

Firat Namie Middle Name Last Name

Oebtor 2 M
(Spouse, if filing) Fiat name Middte Name Last Name

C
United States Bankruptcy Court forthe: Western District oMICHIGANT

Case number

 

iit known)

 

: 08/02/19 Page 26 of 28

FILED

WI9AUS ~2 PHy ins 96

MICHELLE HiLSO
U.S. BANKRUprey nGUeRk
WESTERN OSL dS gout

Gay Check if this is an
amended filing

 

 

Official Form 106Sum

 

Summary of Your Assets and Liabilities and Certain Statistical Information — 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
Information. Fill out all of your schedules first; then complete the information on this form. If you are fiting amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

 

 

 

 

 

Your assets
Value of what you own
1. Schedule A/B: Property (Official Form 106A/B) 0
1a. Copy line 55, Total real estate, from SCHEdute A/B..ccsccsscssssssssessssssssssssssssssessecsesseescescescesccseecesscescescesceccecessescessencencesceecess $
1b, Copy line 62, Total personal property, from Schedule A/B......cccssesroseresscecseersassssessessecsetcersesrsereseetsessesssseseerseesseenesnatens $ 0
1c. Copy line 63, Total of all property On SChHECUIO A/B .........cccescesessessesssnsssseseseceesessessareaceeseucensessseeseaseaoanessesseensesnasenesesnasees $ 0
Summarize Your Liabilities
Your tlabilities
Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $ _o
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) 0
3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule E/F 0... sescsesesessserseersssenscsees $
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F uo... escssscceseecsoeeeenes + 5 57,305.43

Summarize Your Income and Expenses

 

Your total liabilities $57,305.43

 

 

 

 

4. Schedule |: Your income (Official Form 1061)

Copy your combined monthly income from line 12 Of Schedusle to.....sssssssssensceccessecsssesseerscssersssvsceaseesedseeascensesegeerensessesese

5. Schedule J: Your Expenses (Official Form 106J)

Copy your monthly expenses from line 22c of Schedule J... esccscseessessseessserensestencesreesenves

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information

$ 0
5 0
page 1 of 2
Case:19-03329-jwob Doc #:1-1 Filed: 08/02/19 Page 27 of 28

Debtor 1 JEFFERY LEE CADARETTE Case number (irimown

First Name Middie Name Last Name

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules
Yes

7. What kind of debt do you have?

Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

C) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official 0
Form 1224-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F.

 

Total claim
From Part 4 on Schedule E/F, copy the following:

; . n

9a. Domestic support obligations (Copy line 6a.) $
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) 5. 0
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ A
. 0

Sd. Student loans. (Copy line 6f.) 5
9e. Obligations arising out of a separation agreement or divorce that you did not report as s 0

priority claims. (Copy line 6g.)

9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +5 0
9q. Total. Add lines 9a through Of. $ 0

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2
Case:19-03329-jwob Doc #:1-1 Filed: 08/02/19 Page 28 of 28

 

Fill in this information to identify your case:

Debtor 1 JEFFERY LEE CADARETTE F L E D

First Name Middle Name Last Name

es imesh First Name Misdle Name Last Name 2019 AUG 2 PM [2: 36
United States Bankruptcy Court forthe: Western_ District of MICHTGAN MICHEL) E i WiLSGH CL
i LC ial, i, E
cas uno U.S. BANKRUPTCY Cou
WESTERN DIST OF MICHIGAH Q) Check if this is an

amended filing

 

 

Official Form 106Dec

Declaration About an Individual Debtor’s Schedules 42/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Sign Below

Did’ you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

No
O] Yes. Name of person

 

. Attach Bankruptcy Petition Preparer's Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

x

Signature of Debtor 2

Date 0% /8>? /19 Date

MMi DD / YYYY

 

 

MM/ DD f YYYY

Official Form 106Dec Declaration About an Individual Debtor's Schedules
